
	

114 HR 3132 IH: To increase the amount of funding available for fiscal year 2015 for certain general business loans authorized under the Small Business Act.
U.S. House of Representatives
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3132
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2015
			Ms. Velázquez (for herself, Mr. Serrano, Ms. Judy Chu of California, Ms. Hahn, Mrs. Lawrence, Ms. Clarke of New York, Mr. Moulton, Mr. Takai, Ms. Meng, Ms. Adams, and Mr. Payne) introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To increase the amount of funding available for fiscal year 2015 for certain general business loans
			 authorized under the Small Business Act.
	
	
		1.Increase to the amount of funding available to the Small Business Administration to make section
 7(a) loansThe third proviso under the heading Small Business Administration—Business Loans Program Account in title V of division E of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235; 128 Stat. 2371) is amended by striking $18,750,000,000 and inserting $23,500,000,000.
		
